OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this *108Court on September 15, 1971 and maintains an office for the practice of law in Oneida County. The Grievance Committee filed a petition charging respondent with acts of professional misconduct arising from his representation of an estate. Respondent filed an answer admitting the allegations in the petition and setting forth mitigating circumstances.
The petition alleges and respondent admits that he converted estate funds to his own use.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility, effective September 1, 1990:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4])—by engaging in conduct involving dishonesty and misrepresentation;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8])—by engaging in conduct that adversely reflects on his fitness to practice law; and
DR 9-102 (A), (B) and (C) (22 NYCRR 1200.46 [a], [b], [c])—by commingling and converting client funds and by failing to maintain, preserve and identify client funds.
We have considered the matters in mitigation presented by respondent, including his previously unblemished record, his course of treatment for posttraumatic stress disorder, depression and alcoholism and the fact that no client suffered a monetary loss as a result of respondent’s misconduct. Accordingly, we conclude that respondent should be suspended for one year from the date of the order entered herein and until further order of this Court. Additionally, we direct that respondent agree to be monitored and remain subject to the program of the New York State Bar Association Committee on Lawyer Alcoholism and Drug Abuse for a period of 12 months and that respondent continue to attend meetings of Alcoholics Anonymous.
Denman, P. J., Green, Pine, Fallon and Wesley, JJ., concur.
Order of suspension entered.